Case: 13-41250      Document: 00512868929         Page: 1    Date Filed: 12/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41250
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHN MARK WHEELER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:12-CR-154-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       John Mark Wheeler appeals his guilty plea and sentence for possession
of a firearm by a felon. Wheeler’s challenge to an increase in his offense level
is barred by an appeal waiver. See United States v. Bond, 414 F.3d 542, 544-
46 & n.4 (5th Cir. 2005).
       However, Wheeler also contends that his plea and the waiver are invalid
due to ineffective assistance of counsel in the form of erroneous advice about


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41250    Document: 00512868929     Page: 2   Date Filed: 12/15/2014


                                 No. 13-41250

the sentence Wheeler would receive. Such a claim of ineffective counsel is
expressly preserved in the plea agreement. Nonetheless, we decline to address
it in this direct appeal because the record is not sufficiently developed. See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014), cert. denied, 2014 WL
2616172 (Oct. 6, 2014) (No. 13-10484). The claim may be brought in a motion
under 28 U.S.C. § 2255. See Massaro v. United States, 538 U.S. 500, 504-06
(2003).
      Because the issues Wheeler raises are either barred by the waiver or not
suitable for resolution on direct appeal, the judgment is AFFIRMED. The
Government’s motion for summary affirmance is DENIED. The Government’s
motion for an extension of time to file an appeal brief is DENIED as
unnecessary.




                                       2